Citation Nr: 0718795	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for organic heart 
disease manifested by atrial fibrillation, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss disability, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from February 1977 to 
February 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from August 2003 and March 2004 rating 
decisions of the Salt Lake City, Utah, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's organic heart disease manifested by 
atrial fibrillation is currently manifested by complaints of 
dyspnea and angina on exertion along with heart palpitations, 
with objective findings for a workload of 8 to 9 METs and an 
ejection fraction of 50 percent or greater, without hospital 
admission for evaluation or treatment.

2.  Audiometric test results correspond to numeric 
designations no worse than Level II for the right ear and 
Level I for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
organic heart disease manifested by atrial fibrillation have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7011 (2006), 7012 (Prior to January 1998).

2.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 
6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a letter dated February 2004, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of his claims and that it 
was his responsibility to ensure that VA received all records 
not in the possession of a Federal department or agency.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the claimant of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was given VCAA notice in February 
2004, prior to rating decisions here on appeal, in keeping 
with Pelegrini.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and scheduling him for VA examinations to evaluate the 
severity of his service connected heart disease and hearing 
loss disability, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board even 
though he declined to do so.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the claims file, and 
the appellant does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the claimant and that no 
further action is necessary to meet the requirements of the 
VCAA.

II.  Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1 (2006).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



A.  Heart

In October 1981, service connection was established for 
atrial fibrillation at the 10 percent disability level under 
diagnostic code 7012 (auricular fibrillation, paroxysmal).  
In January 1998, the cardiovascular rating criteria (codes 
7000-7100) were revised; diagnostic code 7012 was eliminated 
and code 7011 ventricular arrhythmias (sustained) was 
substituted.

In July 2003, the appellant requested an increased evaluation 
for organic heart disease manifested by atrial fibrillation.  
In an August 2003 rating decision, the RO assigned a 60 
percent disability evaluation under diagnostic code 7011 
(ventricular arrhythmias, sustained).  The appellant 
subsequently indicated disagreement with the assigned 
disability evaluation.

The appellant seeks an evaluation greater than the currently 
assigned 60 percent rating.  VA treatment records were 
obtained.  An echocardiogram dated July 2002 showed left and 
right atrial enlargement, low normal left ventricular 
systolic function, abnormal segmental wall motion, atrial 
fibrillation, and a mildly hypokinetic septum.  The left 
ventricular ejection fraction was 50 percent.

A Holter monitor study dated April 2003 showed atrial 
fibrillation with a rapid ventricular response; the average 
heart rate was 102, the maximum was 187, and the minimum was 
61.

In August 2003, a VA heart examination was conducted.  The 
appellant reported a 25 year history of atrial fibrillation, 
status post at least 2 failed cardioversions in the remote 
past, at least 20 years earlier.  The appellant complained of 
shortness of breath with exertion, in particular with walking 
up an incline, walking up stairs, and rapid walking.  He 
further complained of occasional ankle swelling, anterior 
chest pain after exertion, and palpitations especially at 
night time.  Blood pressure was 140/90 in the left arm and 
130/80 in the right arm, sitting.  Apical pulse was 100 and 
irregular.  Respiration was 16.  There was no jugular venous 
distention or carotid bruit.  Heart rhythm was irregular, 
rate of 100, with no murmurs noted.  There was no edema, 
clubbing, or cyanosis.  Organic heart disease on the basis of 
chronic atrial fibrillation was assessed.

In December 2004, a VA heart examination was conducted.  The 
computerized medical record was reviewed.  Historically, the 
appellant had no myocardial infarctions, congestive heart 
failure, rheumatic heart disease, cardiac surgery, valvular 
surgery, or placement of stents.  The appellant reported 
symptoms of angina with exertion, dyspnea with walking more 
than 1000 feet on flat ground or shorter distances if uphill, 
daily fatigue, dizziness, feeling of impending syncope if his 
heart "races."  Objectively, oxygen saturation was 98 
percent of room air, pulse varied between 80 and 87 beats per 
minute, and blood pressure was 132/69.  The heart had an 
irregular rhythm and S1 and S2 sounds were normal.  There was 
no evidence of congestive heart failure.  Lungs were clear.  
There were no enlarged organs or pitting edema.  The 
diagnosis was chronic atrial fibrillation.

Private medical records dated September 2003 to March 2005 
were obtained.  A private cardiac evaluation in September 
2003 included a stress test that showed no stress induced 
chest pain or new arrhythmias; hemodynamic response was 
normal and there were no ST depressions.  Also, a myocardial 
perfusion imaging examination was normal.  Gated images were 
normal except for a mildly elevated estimation of the left 
ventricular mass.  Ejection fraction was 57 percent and 
energy expenditure approximated 8 to 9 METS.  The conclusion 
was that there was "no clinical, electrocardiographic, or 
scintigraphic findings to suggest stress induced ischemia 
and/or diminished coronary flow reserve."  An undated ECG 
showed atrial fibrillation with rapid ventricular response 
and incomplete right bundle branch block; ventricular rate 
was 104 beats per minute.  A July 2004 evaluation showed an 
impression was atrial fibrillation.  Clinical findings were 
negative for erythema, cyanosis, distention of the jugular 
vein, and carotid bruits.  S1 was normal and S2 split 
normally.  An August 2004 echocardiogram and Doppler flow 
study showed an ejection fraction of 56 percent, mild bi-
atrial enlargement, 1+ Mr and TI, and grade II-III diastolic 
function.  A December 2004 ECG showed atrial fibrillation and 
incomplete right bundle branch block; ventricular rate was 81 
beats per minute.  Stress echocardiogram and Doppler flow 
evaluation in September 2004 showed atrial fibrillation, 
trace to 1+ MR and TI, and decreased exercise capacity, but 
negative stress for ischemia.  A March 2005 evaluation shows 
an impression of chronic atrial fibrillation.  Blood pressure 
was 110/70.  Heart rate was 80 and irregular.  Respiration 
was 16.  There were no murmurs, gallops, or rubs.  There was 
no clubbing, cyanosis, or edema.

Analysis

Diseases of the heart are rated under the criteria set out at 
38 C.F.R. § 4.104.  Under the current rating criteria a 100 
percent rating is assigned for (1) indefinite period from 
date of hospital admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia, or; for 
indefinite period from date of hospital admission for 
ventricular aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 38 C.F.R. § 4.104, DC 7011 (2006).

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2) (2005).

The evidence of record shows that the appellant has organic 
heart disease manifested by atrial fibrillation with 
complaints of dyspnea and angina on exertion, and complaints 
of heart palpitations.  He has had no period of hospital 
admission for the heart.  Also, the medical record shows no 
findings for congestive heart failure.  A private evaluation 
report dated September 2003 showed an MET between 8 and 9, 
and the ejection fraction was 57 percent.  An August 2004 
evaluation showed the ejection fraction was 56 percent.  The 
criteria for a schedular 100 percent rating for ventricular 
arrhythmias (sustained) are not met.  38 C.F.R. § 104, 
Diagnostic Code 7011 (2007).  Additionally, the Board notes 
that the Rating Schedule provided a maximum 10 percent 
disability rating for auricular fibrillation prior to January 
1998.  38 C.F.R. § 4.104, Diagnostic Code 7012.

Accordingly, the Board finds that an evaluation in excess of 
60 percent for organic heart disease manifested by atrial 
fibrillation is not warranted.  There is no other basis to 
warrant an increased evaluation at this time.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Hearing Loss Disability

In general, to evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2006).

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999. See 
64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 
4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.
Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b).  The appellant filed 
his claim in January 2004 and only the amended regulations 
are applicable to his claim.

The February 2004 VA audiometric examination reflects that 
the pure tone thresholds, in decibels, were as follows:


The average decibel loss was 56 for the right ear and 55 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in both ears.  The diagnosis was 
moderately severe to severe sensory hearing loss, 
bilaterally.

The January 2005 VA audiometric examination reflects that the 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
60
75
80
LEFT
10
60
65
85

The average decibel loss was 57.5 for the right ear and 55 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in both ears.  The 
diagnosis was moderately severe to severe sensory hearing 
loss, bilaterally.

Applying 38 C.F.R. § 4.85, Table VI to the 2004 results, the 
appellant has a numeric designation of I for his right ear 
and I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII results in a finding that a noncompensable 
disability evaluation for the service-connected bilateral 
hearing loss is warranted.

Applying 38 C.F.R. § 4.85, Table VI to the 2005 results, the 
appellant has a numeric designation of II for his right ear 
and I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII still results in a finding that a noncompensable 
disability evaluation for the service-connected bilateral 
hearing loss is warranted.

Next, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006). Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral. Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

However, § 4.86(a) is not applicable in this case because, as 
noted above, results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  Likewise, the audiometric results 
reported above show that the appellant does not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. § 
4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for service-connected hearing loss 
disability.  As noted above, ratings for hearing loss are 
determined by a mechanical application of the audiometric 
findings to the rating provisions and the Board is 
constrained by the applicable laws and regulations.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, the claim for a compensable disability 
evaluation for bilateral hearing loss is denied.




ORDER

An increased evaluation for organic heart disease manifested 
by atrial fibrillation is denied.

A compensable evaluation for bilateral hearing loss 
disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


